DETAILED ACTION


Allowable Subject Matter
Claims 1-3, 6, 8 and 9 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method of operation performed by a display device configured to display an image on a display surface, the method comprising: 
displaying a first image in a first area of the display surface, and displaying a second image in a second area different from the first area of the display surface; 
displaying a third image formed by superimposing a writing image based on a writing operation to the second image on the second image in the second area instead of the second image; 
determining whether or not a condition for changing an image to be displayed in the first area and an image to be displayed in the second area is fulfilled; and 
changing the image to be displayed in the first area from the first image to the third image and changing the image to be displayed in the second area from the third image to a fourth image when it is determined in the determination that the condition is fulfilled in a circumstance in which the first image is displayed in the first area and the third image is displayed in the second area, wherein 
the first and second areas are on the same display surface,

However in the context of claim 1 as a whole, the prior art does not teach “the condition is a first condition that a second condition is fulfilled and a third condition is fulfilled, 
the second condition is one of 
a condition that the display device receives subsequent image data to be supplied to the display device temporally posterior to image data representing the second image, -2-Application No. 16/893,488 
a condition that the display device receives a supply signal representing supply of the subsequent image data, and 
a condition that the image data representing the second image and the subsequent image data are different from each other, and 
the third condition is a condition that the display device failed to receive a keep instruction of keeping the image to be displayed in the first area from a user.”
Therefore, Claim 1 as a whole is allowable.
The dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.
Claim 9 is allowable for the same reason described as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611